OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on March 26, 1981, and formerly maintained an office for the practice of law in Syracuse. The Grievance Committee filed a petition charging respondent with acts of misconduct arising from his representation of a client in a criminal matter and with other misconduct. Respondent failed to answer the petition or to appear before this Court on the return date and, by order entered February 27, 2008, we suspended respondent from the practice of law based upon his default. Respondent thereafter moved to vacate the order entered upon his default, and we granted that part of the motion seeking permission to file an answer. In his answer, respondent admitted the material allegations of the petition, and he appeared before this Court and submitted matters in mitigation.
Respondent admits that he failed to respond to inquiries from a client in a criminal matter concerning the filing of two notices of appeal, thus requiring his client to file a pro se application for permission to extend the time within which to file the notices of appeal. He also admits that he failed to respond to correspondence from the Grievance Committee or with a directive of the Committee to appear and respond to questions, resulting in the issuance of a subpoena by this Court directing respondent to appear before the Committee.
We conclude that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5])—engaging in conduct that is prejudicial to the administration of justice;
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7])—engaging in conduct that adversely reflects on his fitness as a lawyer; and
DR 6-101 (a) (3) (22 NYCRR 1200.30 [a] [3])—neglecting a legal matter entrusted to him.
Additionally, by failing to comply with attorney registration requirements, respondent has violated Judiciary Law § 468-a and 22 NYCRR 118.1.
We previously censured respondent for similar misconduct (Matter of Lenkiewicz, 14 AD3d 151 [2004]). In imposing that sanction, we considered that at the time of the misconduct respondent suffered from adult attention deficit hyperactivity dis*253order, a condition for which he had sought treatment. Respondent has again submitted, and we have considered in mitigation of the instant charges, that the misconduct occurred at a time when he continued to suffer from the symptoms of that medical condition. Additionally, we have considered the expression of remorse by respondent for his misconduct and the fact that the misconduct did not harm his client in the criminal matter. Accordingly after consideration of all of the factors in this matter, we conclude that respondent should be suspended for a period of seven months, effective February 27, 2008.
Martoche, J.E, Lunn, Fahey, Green and Pine, JJ., concur.
Order of suspension entered.